COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Detective George Schilter and Shriners Hospitals for Children v.
                          Cadence Bank, N.A.

Appellate case number:    01-22-00317-CV

Trial court case number: 442,669

Trial court:              Probate Court No 3 of Harris County

       On November 7, 2022, Appellants Detective George Schilter, Independent Executor of
the Estate of Kathrin Gvadia, Deceased, and Shriners Hospitals for Children and Appellee
Zachary T. Dixon filed a Joint Motion to Abate Appeal Pending Mediation. The parties seek a
seven-month abatement until May 2023 so they can “conduct more discovery and attend
mediation again.” The motion has been pending for more than ten days and Appellee Cadence
Bank, N.A. did not file an opposition to the motion.1 This case previously was abated from June
23, 2022 to September 8, 2022 to allow the parties to attend their first mediation, which occurred
on July 20, 2022.
         We grant the motion in part. The appeal is abated, treated as a closed case, and removed
from this Court’s active docket for ninety days from the date of this order. The parties are
ordered to submit a status report to the Court within ninety days of the date of this order, at
which time the Court will determine whether to continue the abatement or reinstate the case on
its active docket.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: December 1, 2022




1
       The motion states that Appellee Cadence Bank does not oppose the abatement.